                              N THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

JERRY LEE DONOVAN,

                  Petitioner,                                    Civ. No. 3:18-cv-00198-MK

         v.                                                              ORDER

JOSIAS SALAZAR, Warden,1

            Respondent.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Jolie A. Russo filed a Findings and Recommendation (ECF No. 12),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I reviewed the legal principles de novo. United States

v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is

correct. Magistrate Judge Russo’s Findings and Recommendation (ECF No. 12) is adopted. The

petition is denied.

IT IS SO ORDERED.

         DATED this 4th day of December, 2018.

                                                      _______/s/ Michael J. McShane ________
                                                              Michael McShane
                                                          United States District Judge



1
 The proper Respondent is the custodian of the institution having custody of Petitioner. See Rumsfeld v. Padilla,
542 U.S. 426, 435 (2004). According to Respondent, Richard Ives was the warden at Federal Correctional Institution
Sheridan when Petitioner filed this action, and Josias Salazar has since replaced him. Salazar is therefore substituted
as the proper Respondent. See Fed. R. Civ. P. 25(d).

1 –ORDER
